COWEN, District Judge, dissenting:
Providing an effective remedy for racial discrimination remains one of the most important tasks of the federal courts. Nevertheless, when a federal court promulgates a decree that distinguishes between individuals on the basis of race, the decree must be narrowly tailored to the violations it seeks to correct and must respect the legitimate interests of all affected by it. Since the decree in this case is not narrowly tailored and fails to adequately respect the legitimate interests of nonminority members of Local 542, I respectfully dissent.
I
In Local 28, Sheet Metal Workers v. EEOC, — U.S. -, 106 S.Ct. 3019, 92 L.Ed.2d 344 (1986) the Supreme Court held that affirmative, race-conscious remedies are sometimes appropriate even if individuals who are not identifiable victims of past discrimination benefit thereby.
A plurality of four Justices (Brennan, J., joined by Marshall, J., Blackmun, J., and Stevens, J.) specifically noted that they “do not mean to suggest that such relief is always proper.” 106 S.Ct. at 3050. Instead, although acknowledging that the fashioning of appropriate remedies invokes the equitable discretion of the district court, the plurality
emphasize[d] that a court’s judgment should be guided by sound legal principles. In particular, the court should exercise its discretion with an eye towards Congress’ concern that race-conscious affirmative measures not be invoked simply to create a racially balanced work force.
Id. The plurality also noted that a court should consider whether affirmative action is necessary to remedy past discrimination in a particular case before imposing such measures, and that the court should also take care to tailor its orders to fit the nature of the violation it seeks to correct.

Id.

Justice Powell, whose fifth vote was essential to the judgment of the court, agreed that a race-conscious remedy must be narrowly tailored. 106 S.Ct. at 3050 (Powell, J., concurring in part and concurring in the judgment).1 Unlike the plurality, which rested on general equitable principles for this conclusion, Justice Powell relied on equal protection doctrine. Id. Thus all five Justices who upheld the particular remedy at issue in Local 28 stated that a federal court may not impose a race-conscious remedy unless that remedy is tailored to fit the nature of the violation it seeks to correct.
To understand the problems with the remedy crafted by the district court in this case, three terms regarding the operation of the hiring hall must be explained:
Dispatch refers to the practice of an employer calling the hiring hall with a job to fill. The union is to send out the next qualified member on the applicable out-of-work list.
Recall refers to the practice of an employer calling back a particular union member who has recently worked for him.
*340Referral, as used in the court decrees, was interpreted in September of 1984 to include both dispatches and recalls.
See App. at 645.
The original decree in this case was scheduled to expire by its own terms on August 31, 1985. Plaintiffs sought an extension of the decree because, although the decree (after modifications in 1983 and 1984) required that they work 18% of the hours and receive 40% of the referrals, they were not receiving the required hours and referrals. (For convenience, all percentage references are to District 1, the district with the highest percentage of minorities.) It is undisputed that the union was giving 40% of its dispatches to minorities. However, only 13% of recalls by employers went to minorities. Minorities, therefore, did not receive the 40% referral rate required by the court. The district court specifically stated that “without the employer recall feature, the Union would have met the court mandated 40% minority referrals.” App. at 674.
Assuming, as is likely, that racial discrimination is involved, there are four possible explanations for the shortfall in minority referrals despite the 40% minority dispatch rate:
1) the union continued to discriminate by manipulating the dispatches in order to give more desirable jobs (i.e. jobs with a greater likelihood of producing a recall) to nonminorities;
2) the union continued to discriminate by providing inadequate training to minorities and thereby rendering them less attractive to employers;
3) the effects of prior union discrimination were not dissipated because employers need time before they are sufficiently familiar with an employee’s work that they are likely to recall him;
4) employers discriminated against minorities.
If union manipulation was the cause of the shortfall, then it is certainly appropriate to impose a remedy on the union. Indeed, Judge Higginbotham premised his finding of discrimination in part upon the failure of the union to adhere to its own rules governing referrals from the out-of-work lists. (“The union procedure in general constituted a motley fabric of arbitrary departures from the rules.” 469 F.Supp. at 381). However, although the district court in extending the decree found that the union “has continued to use the hiring hall as a tool of discrimination,” App. at 676, the court did not explain this statement or point to any evidence of manipulation. Rather, it appears that the district court based this conclusion on the fact of the referral shortfall itself.2 The majority makes precisely the same error in concluding that “[t]he referral requirements have been extended ... in an effort to end at last the Union’s proven discriminatory ways.” Majority at 335.
Similarly, if the cause of the shortfall is the inadequate training of minorities by the union, further remedial action by the union is necessary. However, if inadequate training is the cause, the remedy should be focused on training and not on dispatches.
If the referral shortfall is one of “the lingering effects of pervasive discrimination,” further remedial requirements placed on the union may be appropriate. See Local 28, 106 S.Ct. at 3050 (plurality opinion).
On the other hand, if employer discrimination is the cause of the shortfall, then there is simply no justification on this record to hold the union responsible. It is clear that employers control the number of hours worked per referral and that they have kept white workers on the job longer. See Majority at 331. It is also clear that employers more frequently recall white workers. See Majority at 333. Certainly these facts suggest the possibility of employer discrimination.
The district court did not explore which of the foregoing possible causes actually *341caused the shortfall. In the absence of such an inquiry, the possibility is all too real that the union is being held responsible for remedying the employers’ discrimination. The majority concludes that since the union did not prove employer discrimination, this possibility is of no concern. Yet the majority concedes that “one can only speculate” as to the cause of the shortfall. Majority at 338. Such a remedy cannot be considered narrowly tailored to fit the violation it seeks to correct.
II
Both the plurality and the concurrence in Local 28 stated plainly that a race-conscious remedy cannot be imposed which unnecessarily trammels the interests of nonminorities. 106 S.Ct. at 3052 (plurality); 106 S.Ct. at 3055 (Powell, J., concurring in part and concurring in the judgment); see also Wygant v. Jackson Board of Education, — U.S. -, 106 S.Ct. 1842, 90 L.Ed.2d 260 (1986). The majority declares that the interests of white workers are not legitimate and asserts that “[tjhese workers could expect excess work in the past because of the Union’s discriminatory behavior.” Majority at 336 (emphasis in original).3 There are two serious flaws in this reasoning.
First, the majority assumes, without any factual foundation, that the nonminority employees who rely on dispatches for work are the same individuals who received more than their fair share of dispatches in the past. Certainly the interests of an individual who did not receive such benefits from discrimination cannot be brushed aside as illegitimate.
Second, and perhaps more fundamental, the majority’s analysis is apparently based upon a misunderstanding of the nature of the interest involved. Under the hiring hall procedures embodied in the collective bargaining agreement, a worker is to be dispatched based on the length of time he has been out of work: the longer he is out of work the sooner he can expect to be dispatched. This interest is entirely independent of any prior discrimination.4
It is true that in the past the union disregarded the rules of the dispatch system in a racially discriminatory manner. Absent a finding that such behavior continues, however, the interests created by the equitable system of “first laid off, first re-hired” must be considered legitimate.5
Nor can the majority rely on this court’s prior opinion regarding the applicability of Firefighters Local Union No. 1784 v. Stotts, 467 U.S. 561, 104 S.Ct. 2576, 81 L.Ed.2d 483 (1984). See Majority at 335. In distinguishing Stotts from this case, the prior decision correctly noted that this case does not involve a bona fide seniority system. App. at 658-59. However, simply because the nonminority workers have no legitimate interests based on seniority does not mean that they have no legitimate interests at all; nor does it mean that they have no legitimate interests based on the length of time they have been out of work.
Once the interests of nonminority workers are recognized, at least in part, to be legitimate, it is necessary to determine whether those interests have been sufficiently respected by the decree. Two interrelated factors must be considered: the *342seriousness of the burden imposed and the diffuseness of that burden.
In Wygant v. Jackson Board of Education, — U.S. -, 106 S.Ct. 1842, 90 L.Ed.2d 260 (1986), the Supreme Court held that a race-conscious system of determining layoffs violated the Equal Protection Clause. Although no opinion commanded a majority of the Court,6 the plurality emphasized that being laid off from a job is far more burdensome than not being hired in the first place. A layoff can severely disrupt an individual’s life while a hiring goal, like a school admissions goal, often forecloses only one of several possibilities. 106 5. Ct. at 1851-52. Similarly, the plurality emphasized that a layoff imposes the entire burden on the particular individuals laid off while a hiring goal diffuses that burden among all potential applicants. Because of the severe burden imposed on particular individuals, the plurality concluded that the layoffs violated the Equal Protection Clause. Id.
The decision in Wygant largely foreshadowed the decision on Local 28. Local 28 involved a membership goal rather than layoffs. The plurality noted that the membership goal “did not require any member of the union to be laid off, and did not discriminate against existing union members.” 106 S.Ct. at 3053 (emphasis in original). Justice Powell analogized a membership goal to a hiring goal and specifically relied on the plurality opinion in Wygant for the proposition that a hiring goal typically imposes a less severe and more diffuse burden than a layoff. 106 S.Ct. at 3057.
Justice Powell also stated:
Of course, it is too simplistic to conclude from the combined holdings of Wy-gant and this case that hiring goals withstand constitutional muster whereas layoff goals ... do not. There may be cases, for example, where a hiring goal in a particularly specialized area of employment would have the same perni-eious effect as the layoff goal in Wy-gant. The proper constitutional inquiry focuses on the effect, if any, and the diffuseness of the burden imposed on innocent nonminorities, not on the label applied to the particular employment plan at issue.
106 S.Ct. at 3057, n. 3.
In this case, the burden imposed on innocent nonminorities individuals is heavy: each nonminority worker is dispatched to work far less often than each minority worker. For a worker who must “bat out of the hall,” relying on such dispatches to earn a living, the impact is clearly severe. The burden if far more analogous to a layoff than to a hiring since the impact is not simply on one option among many, but rather on all options for union work in his chosen trade in the geographical area. Indeed, the employment practice at issue is simply one aspect of a layoff: the decision as to who gets summoned back to work after a layoff. Certainly the defendant board of education in Wygant, after laying-off teachers without regard to race in compliance with the Supreme Court’s decision, could not call those teachers back to work on a racial basis.
In addition, the burden is not diffused at all. It is not diffused among all potential applicants for jobs as operating engineers. It is not even diffused among all current operating engineers, since those operating engineers who have either long-term jobs with particular employing contractors or good relationships with contractors and therefore get recalls do not share in the burden. Instead the burden is placed squarely on the shoulders of those least able to bear it: those workers who do not have a good relationship with contractors and therefore must “bat out of the hall.” The majority callously refers to these people as “lucky individuals [who] continue to benefit directly from unlawful behavior.” Majority at 337. I suggest that these workers, far from being “lucky,” are *343among the least fortunate of all operating engineers and yet are made to bear the entire burden of achieving the court’s goal.
A member of the Local 542 legitimately expects that he will return to work after a layoff as soon as a job that he can do is available, provided he has been out of work longer than anyone else on his out-of-work list. This legitimate interest is unnecessarily trammelled by the court’s decree since particular individuals are forced to bear a severe burden.
Ill
There is a more general problem with the approach taken by the district court since the case was remanded by the Supreme Court. The issues presented on this appeal all stem from this more general problem.
I agree with the majority that when Judge Higginbotham fashioned the original decree, the “ultimate objective was to achieve, at the end of [the decree’s] life, a level of hours worked by minority Union members commensurate with the percentage of minority persons in the local workforce population.” Majority at 331. Judge Higginbotham was acutely aware that what really mattered in the end was wages and hours. He wrote:
In the final analysis, the brilliant briefs of counsel, the flash of eloquent arguments, the citations in the future to their case as significant precedent, and even the drama of a packed courtroom will never be adequate mementos for the victims of discrimination who desire money and jobs now.
488 F.Supp. 988, 991 (emphasis in original).
I also agree that the referral levels, among other requirement, were subsidiary obligations designed to aid in achieving the hours goals. See Majority at 331. As the majority correctly notes, the decree also provided that referral levels could be increased if necessary to reach the appropriate levels of hours worked. See Majority at 331. Such a structure for the decree made eminent sense at the time since the decree imposed obligations on both the union and the contractors in order to achieve the ultimate goal.
However, the Supreme Court determined that no significant obligations could be imposed on the contractors since it had not been proven that they engaged in intentional discrimination. 458 U.S. 375, 102 S.Ct. 3141, 73 L.Ed.2d 835 (1982). On remand, the district court simply sought to achieve the same ultimate goal without the presence of the contractors. Taking advantage of the provision in the original decree for adjustment of referral goals, the district court gradually increased the referral goals in an attempt to reach the requisite hours. Along the way, the court defined referrals to include recalls. I believe that this approach was fundamentally misguided, based on a misinterpretation of the original decree, and failed to follow the path charted for the district court by the Supreme Court’s decision.
The approach was fundamentally misguided because it insisted on achieving a goal which required the actions of both the union and the contractors even though the contractors were no longer bound.7 This flaw is highlighted by the difficulties the court has had with the recall provision in the collective bargaining agreement. There is no doubt that the recall provision is a major obstacle to achievement of the hours goals of the decree.8 Only 13% of the recalls by contractors are for minority workers, even though 40% of the dispatched workers which the contractors receive from the union are members of minority groups.
*344In order to deal with this problem, the district court reduced the recall period from 90 days to 30 days. The majority emphasizes that the district court “has shown its willingness to aid the Union ... even to the point of doing away with the recall provisions altogether.” Majority at 335. But what would happen if the district court were to totally eliminate the recall provision? It is undisputed that the contractors only agreed to a hiring hall arrangement if they retained the right to recall. Indeed, a ten week strike was required to compel the contractors to accede to the hiring hall at all. See 458 U.S. at 378-89, 102 S.Ct. 3143-44. If recall were eliminated and the hiring hall arrangement discontinued, it seems obvious that the union, without the contractors’ presence, could not achieve the hours goals. The district court is therefore caught in a balancing act: it uses the hiring hall to approach the hours goals despite the actions of the contractors, but cannot go too far lest it risk losing the only handle it has on achieving those goals.
The district court has also interpreted the term “referrals” to include recalls. I believe that this is a misinterpretation of the original decree. The use of the term “referrals” in the original decree itself suggests that it does not include recalls. Paragraph 14, which concerns referrals, only mentions out-of-work lists. See 502 F.Supp. at 10. Out-of-work lists are relevant only to dispatches.
Moreover, nowhere in Judge Higginbotham’s discussion of the evidence of discrimination in referrals is there any suggestion that recalls are included. The entire discussion focuses on out-of-work lists, which, as noted above, are relevant only to dispatches. See 469 F.Supp. 355-57. Indeed, the only mention of the term “recall” which I have located in Judge Higginbotham’s entire liability opinion (which occupies ninety-one pages in the Federal Supplement) indicates that his understanding of “referral” did not include dispatches. In describing the hiring hall system, he wrote:
Other restrictions pertaining to referral are the three refusal rule and the 90 day no-recall rule. An operating engineer who refuses without excuse an offer of employment three consecutive times is to be placed at the bottom of his out-of-work list. No employer is to recall outside the referral system after 90 days of separation.
469 F.Supp. at 340, n. 5. (emphasis added).
Lastly, the district court on remand failed to follow the path charted for it by the Supreme Court’s decision. The Court specifically stated:
If the Union and the JATC [Joint Apprenticeship and Training Committee] comply with the decree by training and referring minority workers, we see no reason, absent supporting evidence, that the employers will not hire the minority workers referred pursuant to the collective bargaining agreement, and employ them at wages and hours commensurate with those of nonminority workers. If experience proves otherwise, the District Court will then have more than sufficient grounds for including the employers within the scope of the remedial decree.
458 U.S. at 400, 102 S.Ct. at 3155.
The union has complied with the original decree’s referral requirements by its level of performance in dispatching minority workers. No issues concerning training obligations are currently before the court. It is incumbent upon the district court to determine whether it is the lack of adequate training by the union or the JATC, racial discrimination by the contractors, or some other cause, which is producing the shortfall. If the reason for the shortfall is failure of the union or the JATC to comply with the decree's training requirements, then strong measures are appropriate to compel compliance. If, however, the reason for the shortfall is contractor discrimination, then, as the Supreme Court foresaw, it is time to bring the contractors back into the case.
IV
For the reasons explained above, I would vacate the extended decree’s referral re*345quirements and remand for a determination of the cause of the disparity between the dispatch rate on the one hand and the recall rate and hours percentage on the other hand. I would also instruct the district court to respect the legitimate interests of nonminority workers in any new remedial decree.

. Justice Powell also stated that the percentages set should be “directly related to the percentage of nonwhites in the relevant workforce.” 106 S.Ct. at 3056. In this case, the 40% referral rate in District 1 is double the approximately 20% of the relevant population who are members of the minority groups. The majority concludes that the "direct relationship” requirement is met because the 40% referral rate was set in order to achieve hours commensurate with the percentage of minorities in the relevant population. I question whether this is the sort of "direct relationship” which Justice Powell had in mind. Because I would rest on other grounds, I need not reach this issue. Further elucidation may be forthcoming from the Supreme Court in the near future. See U.S. v. Paradise, No. 85-999 (argued November 12, 1986).


. Moreover, the union does not challenge on appeal the decision by the district court to appoint a monitor to run the hiring hall. A court-appointed monitor in the hiring hall can certainly prevent any manipulation by the union.


. The majority also states that "the impact on white workers must be considered.” Majority at 337. I do not understand why the "impact” on those whose interests are deemed illegitimate must be considered.


. There may be some interests which nonminor-ities have in the dispatch system which can be considered illegitimate because they are based on prior discrimination. Separate out-of-work lists are maintained for different levels of experience. In addition, a worker without the specific skills an employer demands for a specific job can be bypassed on the applicable out-of-work list. To the extent that a nonminority worker has greater skills and experience because of prior discrimination, his interests can be discounted. This conclusion, however, does not undermine the legitimacy of his interests based solely on his length of time out of work.


. The majority’s reasoning can also be read to suggest that once a procedure is tainted by discrimination, even a non-discriminatory use of that procedure is illegitimate. Such a conclusion is simply unsupportable.


. Justice Marshall, joined by Justices Brennan and Blackmun, commented: “I do not envy the District Court its task of sorting out what this Court has and has not held today.” 106 S.Ct. at 1867.


. It is ironic that the majority quotes Judge Higginbotham’s statement that “[tjhere is simply no other way, given the circumstances of the case, to effectively remedy the discrimination found here.” Majority at 337. That statement referred to a decree that included both the union and the contractors. It certainly does not support the proposition that the decree as originally crafted could properly be imposed on the union alone.


. It is not the only obstacle. Another significant obstacle is the contractors’ control over how long a job lasts.